Mr. Justice Baker delivered the opinion of the court: The city of Chicago ordered the laying of water supply-pipes in Kedzie avenue, between Belmont avenue and West Grace street, in said city, the same to be paid for in part by special assessment and in part by general taxation. Proceedings were had in the county court of Cook county, where the assessment roll was confirmed. From the judgment of confirmation appellant prosecutes this appeal. The land of appellant assessed is a strip 158 feet off the east side of his eighty-acre tract. This entire tract is upon the west side of Kedzie avenue, is unsubdivided and cultivated as a farm. The land upon the east side of the street is all subdivided and .partially built up with suburban residences. The first contention is, that the court erred in refusing to allow appellant’s counsel to ask petitioner’s witness Mitchell, upon cross-examination, “whether the improvement was not there for the benefit of that subdivided property on the east side.” This ruling of the court was proper, for the question was irrelevant and immaterial. The issue was whether • the property of appellant was assessed more than it was benefited or more than its proportionate share of the cost of the improvement. Whether the improvement would also benefit, or to what - extent would benefit, property on the east side of the street, or any other specified portion of the lands assessed, was not material. But counsel says the question was a legitimate one, as tending to establish the fact that the objector’s land was assessed more than its proportionate share. In this he is in error. To compare the assessment upon his property with that upon other specified lots included in the assessment roll furnished no rule to decide the question at issue. The proper inquiry was what proportion the assessment on appellant’s land bore to the assessment imposed on all the other lands and lots, and not how it compared with the assessment on any specified lot or lots. Fagan v. City of Chicago, 84 Ill. 227; Bigelow v. City of Chicago, 90 id. 49. The only other contention is, that appellant’s land is not benefited by the improvement. The testimony on this point is somewhat conflicting, but ou the whole it shows that while the land in its present state would probably not be benefited by the improvement, still, if subdivided into lots and blocks it would be benefited. Appellant insists, however, that the proper inquiry is whether the property in its present condition is benefited, and not whether it would be benefited if put to a different use. This is not true. The rule is, that there is a benefit if there is an increase in value for any use for which the property is adapted, such, for instance, as its adaptability for suburban residences. Leitch v. Village of LaGrange, 138 Ill. 291. The cases of Hutt v. City of Chicago, 132 Ill. 352, and Edwards v. City of Chicago, 140 id. 440, cited by appellant, have no application to this case. The decisions in those cases are to the effect that property cannot be assessed for an improvement where the benefit will not flow directly from that improvement, but is dependent upon some further improvement that may be made by the city at some future time. We find no error in the record. The judgment of the court is affirmed. Judgment affirmed.